Name: Council Implementing Decision (CFSP) 2017/1573 of 15 September 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  civil law;  international security
 Date Published: 2017-09-16

 16.9.2017 EN Official Journal of the European Union L 238/51 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1573 of 15 September 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 11 September 2017, the United Nations Security Council adopted Resolution 2375 (2017), which added one person and three entities to the list of persons and entities subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 15 September 2017. For the Council The President M. MAASIKAS (1) OJ L 141, 28.5.2016, p. 79. ANNEX The persons and entities listed below shall be added to the list of persons and entities subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849. A. Persons Name Alias Identifiers Date of UN designation Statement of Reasons 63. Pak Yon Sik Nationality: DPRK YOB: 1950 11.9.2017 Member of the Workers' Party of Korea Central Military Commission, which is responsible for the development and implementation of the Workers' Party of Korea military policies, commands and controls the DPRK's military, and helps direct the country's military defence industries. B. Entities Name Alias Location Date of UN designation Other information 51. Central Military Commission of the Worker's Party of Korea (CMC) Pyongyang, DPRK 11.9.2017 The Central Military Commission is responsible for the development and implementation of the Workers' Party of Korea's military policies, commands and controls the DPRK's military, and directs the country's military defence industries in coordination with the State Affairs Commission. 52. Organization and Guidance Department (OGD) DPRK 11.9.2017 The Organization and Guidance Department is a very powerful body of the Worker's Party of Korea. It directs key personnel appointments for the Workers' Party of Korea, the DPRK's military, and the DPRK's government administration. It also purports to control the political affairs of all of the DPRK and is instrumental in implementing the DPRK's censorship policies. 53. Propaganda and Agitation Department (PAD) Pyongyang, DPRK 11.9.2017 The Propaganda and Agitation Department has full control over the media, which it uses as a tool to control the public on behalf of the DPRK leadership. The Propaganda and Agitation Department also engages in or is responsible for censorship by the Government of the DPRK, including newspaper and broadcast censorship.